United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, APPALACHIAN
PERFORMANCE CLUSTER, Charleston, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-941
Issued: October 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2012 appellant filed a timely appeal from the January 20, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) concerning a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a 55 percent permanent impairment of his right leg and 25 percent permanent impairment of his
left leg, for which he received schedule awards.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on January 23, 1993 appellant, then a 41-year-old window and
distribution clerk, sustained herniated discs at L4-5 and L5-S1 due to lifting a cash drawer. It
authorized several lumbar disc surgeries.
In a July 29, 1996 award of compensation, OWCP granted appellant a schedule award for
a 55 percent permanent impairment of his right leg. The award was calculated under the
standards of the fourth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment.
On July 30, 2007 appellant underwent a lumbar laminectomy, decompression and fusion
from L2 to S1. On November 29, 2008 he filed a claim for additional schedule award
compensation.
Appellant submitted additional evidence, including a July 16, 2009 impairment rating
form completed by Dr. Larry Mitchell, an attending Board-certified family practitioner, who
stated that appellant had 50 percent impairment of the lower extremity due to loss of function
due to sensory deficits, pain or discomfort and 50 percent impairment due to decreased strength.2
Dr. Mitchell noted the nerve roots affected were L3, L4, L5, S1, S2 and S3 and indicated the
rating was calculated under Table 16-12 and Table 17-8 and Figure 16-3 and Figure 16-4 of the
sixth edition of the A.M.A., Guides (6th ed. 2009). He stated that appellant fell under class 4 for
severe sensory deficits.
In a September 22, 2009 decision, an OWCP hearing representative determined that there
was sufficient medical evidence of record to require remanding the case to OWCP for referral of
appellant to a second opinion physician for examination and an opinion on the extent of his leg
impairment.
On remand, OWCP referred appellant to Dr. Richard T. Sheridan, a Board-certified
orthopedic surgeon. In a November 24, 2009 report, Dr. Sheridan indicated that, under Table 1612 on page 535 of the sixth edition of the A.M.A., Guides, appellant’s sciatic nerve condition
was moderate in nature and fell under class 2 with a default value of 25 percent. He stated that
appellant’s functional history score was 140 and that the electrodiagnostic studies were normal.
Dr. Sheridan indicated that appellant’s neurological deficits were for the left leg only as he did
not find any deficits for the right leg.3 He indicated that his calculation of the modifiers required
movement one space to the left of the default value on Table 16-12 and concluded that appellant
had 23 percent permanent impairment of his left leg.
In a supplemental report dated December 3, 2009, Dr. Sheridan stated that, using Table
16-12 for sensory deficit in the first web space on the right, appellant had one percent right lower
leg impairment. He stated that, using Table 16-12 for the left leg, appellant was in the moderate
2

Dr. Mitchell did not indicate the specific leg or legs for which the impairment ratings were calculated.

3

Dr. Sheridan referenced a November 4, 2008 electrodiagnostic study of the legs.
November 4, 2008 electrodiagnostic study of record pertains to the arms.

2

However, the only

motor deficit category for the sciatic nerve (class 2). Dr. Sheridan noted that appellant’s
functional score was 140, that an adjustment for physical examination was not necessary since
the neurological examination findings defined the impairment values in Table 16-12 and that
there were no clinical studies involving the lower extremities. He concluded that, after applying
these modifiers to the default value, appellant still had 25 percent permanent impairment of his
left leg.
In a December 30, 2009 report, an OWCP medical adviser indicated that he concurred
with the impairment rating of Dr. Sheridan.
In a January 5, 2011 award of compensation, OWCP granted appellant a schedule award
for 25 percent permanent impairment of his left leg.
Appellant requested a review of the written record with an OWCP hearing representative.
In a June 15, 2011 letter, appellant’s counsel questioned Dr. Sheridan’s finding that appellant
only had permanent impairment in his left leg.
In a July 25, 2011 decision, an OWCP hearing representative set aside OWCP’s
January 5, 2011 decision and remanded the case to OWCP for further development. He
indicated that Dr. Sheridan referenced a November 4, 2008 electrodiagnostic study of the legs,
but noted that it appeared that the only November 4, 2008 electrodiagnostic study of record
pertained to the arms. The hearing representative stated that this apparent discrepancy needed to
be addressed. He also found that neither Dr. Sheridan nor an OWCP medical adviser properly
applied the standards of the sixth edition of the A.M.A., Guides. The hearing representative noted
that OWCP had determined that the standards for evaluating leg impairment under the sixth edition
of the A.M.A., Guides were found in Rating Spinal Nerve Extremity Impairment Using the Sixth
Edition, The Guides Newsletter (A.M.A., Guides Chicago, IL), July/August 2009. He stated:
“On remand, [OWCP] should clarify the record with regard to electrodiagnostic
studies dated November 4, 2008 for the lower extremities, ensuring that this is
made part of the case record.
“[OWCP] should then ask an [OWCP] medical advis[e]r to review the medical
record and indicate whether such evidence is sufficient to establish an impairment
rating for the lower extremities based on the principles set forth in [The Guides
Newsletter]. If further evidence or examination is needed, the medical advis[e]r
should indicate what is needed to establish an impairment rating which conforms
to the [A.M.A., Guides]. After this and any further development deemed
necessary, [OWCP] should issue a de novo decision regarding the claimant’s
entitlement to an additional schedule award for permanent impairment to the
lower extremities sustained as a result of the accepted work injury.”
On September 3, 2011 an OWCP medical adviser indicated that at issue was whether the
electrodiagnostic studies done on November 4, 2008 were sufficient to establish an impairment
rating. He stated, “This impairment rating was dated November 4, 2008 done by Dr. Meyer
Prolar, but was for the upper extremities which of course are not helpful for lower extremity
impairment rating.”

3

In a January 20, 2012 decision, OWCP found that appellant did not meet his burden of
proof to establish that he had more than a 55 percent permanent impairment of his right leg and
25 percent permanent impairment of his left leg, for which he received schedule awards. It
discussed an OWCP hearing representative’s instruction to clarify the matter of the November 4,
2008 electrodiagnostic studies. OWCP asserted that, in his July 25, 2011 decision, the hearing
representative “dismissed the [d]istrict [OWCP] decision dated January 5, 2011 due to upper
extremity diagnostic results, when the case is accepted for a lower extremity condition not an
upper extremity condition.” In denying appellant’s claim for increased schedule award
compensation, OWCP concluded, “The evidence of record was not sufficient to establish your
claim for an increase in the amount previously paid on a schedule award for the left lower
extremities in a decision dated January 5, 2011 because: The electrodiagnostic studies dated
November 4, 2008 … [were] for the upper extremities and your case is accepted for a lower
extremity condition not an upper extremity condition.”
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.7
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. Recognizing that certain jurisdictions, such as
under FECA, mandate ratings for extremities and preclude ratings for the spine, the A.M.A.,
Guides has offered an approach to rating spinal nerve impairments consistent with sixth edition
methodology.8 OWCP has adopted this approach for rating impairment to the upper or lower
extremities caused by a spinal injury.9
Proceedings under FECA are not adversary in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id.

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

Rating Spinal Nerve Extremity Impairment Using the Sixth Edition, The Guides Newsletter (A.M.A., Guides
Chicago, IL), July/August 2009.
9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010)
(Exhibits 1, 4). See also G.N., Docket No. 10-850 (issued November 12, 2010).

4

shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.10 Accordingly, once OWCP undertakes to develop the medical evidence further, it has
the responsibility to do so in the proper manner.11
ANALYSIS
OWCP accepted that on January 23, 1993 appellant sustained herniated discs at L4-5 and
L5-S1 due to lifting a cash drawer. In a July 29, 1996 award of compensation, it granted him a
schedule award for 55 percent permanent impairment of his right leg. In a January 5, 2011
award of compensation, OWCP granted appellant a schedule award for 25 percent permanent
impairment of his left leg. Appellant claimed entitlement to increased schedule award
compensation.
In a July 25, 2011 decision, an OWCP hearing representative set aside OWCP’s
January 5, 2011 decision and remanded the case to OWCP for further development with specific
instructions for OWCP to follow. In a January 20, 2012 decision, OWCP found that appellant
did not meet his burden of proof to establish that he has more than 55 percent permanent
impairment of his right leg and 25 percent permanent impairment of his left leg, for which he
received schedule awards.
The Board finds that OWCP, in its January 20, 2012 decision, did not adequately develop
the case as instructed by the hearing representative in his July 25, 2011 decision. Although
OWCP reviewed the evidence of record and properly noted that the only November 4, 2008
electrodiagnostic studies of record pertained to appellant’s arms rather than his legs, it was not
appropriate for OWCP to deny appellant’s claim for increased schedule award compensation
solely on these grounds.
An OWCP hearing representative had properly determined that further development was
needed to apply the correct standards of the sixth edition of the A.M.A., Guides in order to
determine appellant’s leg impairment. He had noted that OWCP had determined that the
standards for evaluating leg impairment under the sixth edition of the A.M.A., Guides were found
in Rating Spinal Nerve Extremity Impairment Using the Sixth Edition, The Guides Newsletter
(A.M.A., Guides Chicago, IL), July/August 2009.12 The hearing representative directed OWCP
to have an OWCP medical adviser review the medical record and indicate whether such evidence
was sufficient to establish an impairment rating for the lower extremities based on the principles
set forth in the July/August 2009 issue of The Guides Newsletter. If further evidence or
examination was needed, the medical adviser was to indicate what was needed to establish an
impairment rating which conformed to the A.M.A., Guides. There is no indication that, on
remand, OWCP attempted to develop the case in this regard in order to properly apply the
standards of the sixth edition of the A.M.A., Guides.

10

Russell F. Polhemus, 32 ECAB 1066 (1981).

11

See Robert F. Hart, 36 ECAB 186 (1984).

12

See supra notes 8 and 9.

5

The Board finds that the case must be remanded to OWCP for proper application of the
A.M.A., Guides to determine whether appellant is entitled to additional schedule award
compensation for permanent impairment of his legs beyond that already received. After such
development it deems necessary, OWCP shall issue an appropriate decision on the extent of the
permanent impairment of appellant’s legs.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met his burden of proof to establish that he has more than 55 percent permanent impairment of
his right leg and 25 percent permanent impairment of his left leg, for which he received schedule
awards.
ORDER
IT IS HEREBY ORDERED THAT the January 20, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: October 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

